Title: To James Madison from Edmund Pendleton, 29 January 1788
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Edmundsbury Jany. 29th. 1788.
This date makes me blush when I acknowledge to have reced. in due time yr. kind favr. of October 22d., which found me at Richmond, engaged incessantly in the business of the Courts until December. Fond of ease after my return home, and occupied by the conviviality of the late Season, it wholly escaped my recollection until now that I am left alone.
You’l have long since been informed that Mr. Dawson was rather mistaken in Supposing the fœdral Constitution met the prompt or General Approbation of the Assembly in their late Session: whether a Majority were for or against it, was a Speculation which the members themselves were divided about; but this is certain, that for the first three Weeks, many attempts were made to Cast some unfavourable shades upon it, in the recommendation for a Convention, and it was not agreed to be left at large ’til the appearance of Colo. Mason, who properly reprobated the Idea of sending it to the people under any prejudice for or against it, and being Supposed an Enemy, prevailed to have the Resolutions as they stand. However Subsequent Resolutions impowering the Convention to defray the expence of Messengers to other States, & of Members to another Genl. Convention, were Supposed to be intended as a test, and to have proved that a Majority were at least for amending.
I am told that a considerable Revolution has happened in the minds of the middle & lower Class’s of people on the Subject, at which I am not at all Surprised. At first they were warmly for it, from a confidence in the wisdom & Integrity of their representatives. In the various publications & conversations on the Occasion, it is exceeding difficult, indeed impossible, to make the good people at large well Acquainted with the different forms & combinations of Power necessary to constitute Government for the protection of liberty and property: and hence they are exposed to impositions from designing men, and particularly Of those in Opposition to Government, who have the popular side, and by decrying powers as dangerous to liberty, will include indiscriminately, such as are unavoidable to good Government, with those which are really hurtful; and to this cause I attribute the change in those Sentiments, in which the people were right at first, as I beleive they always are when left to their own Judgment. The fountain of Power which the Constitution has properly made them, they cannot defuse personally, but must distribute the various Streams by representatives—in the choice of those therefore they should use all their circumspection and Judgment, preferring abilities and Integrity in whomsoever they find them and in them place their confidence, as they submit their lives, liberty & Property to their disposal. This is the advice I have given in the choice of Representatives to the Convention, as a measure more Safe than Judging of the Constitution from Partial or prejudiced States of it, & voting for those who make them. The people of Caroline at first pretty generally for the Constitution, had pitched on their old Servants Colo. James Taylor and my self to represent them, on a Supposition of our being so. So it stands at present, no other Candidate being yet announced, tho’ I am told that some people, having changed their minds on the Subject, are wishing to start an Opposing one, wch. may probably be the case by the day. I do not conceal my Opinion being at present in favor of the Constitution, but can truly say that if I am honor’d with the Appointment, I shall go to that, as I have ever done to other deliberative Assemblies, with a mind open to Conviction, resolved to hear all that can be said, & to decide as my Judgment shall direct me to the general Good. But too much of my self: it is much more important that you should be there, and wish for that reason that you could be in your County some time before the day, lest some designing men may endeavour to avail themselves of yr. Absence.
In a late letter from Georgia, I am informed that the new Government will be unanimously adopted there, & nearly so in South Carolina. N. Carolina have put off their Convention ’til August, it is said with a view to know & follow the Resolutions of ours. As I beleive all others will precede Ours, we shall probably have the Subject to consider upon ground, not hitherto reconoitred, with nine approving States, to be joined, or wholly Seperated from.
You’l have heard that the Assembly have lessen’d our taxes considerably, a measure very popular, and would be pleasing to all, could we be convinced of it’s consistence with good faith and the Payment of our debts; but if it is to produce only temporary ease, at the expence of Public default, & future accumulations of Arrears, it is delusive & unwise.
The District Court Bill has also pass’d, tho’ I am told it is suspended as to civil suits until Jany. next, but to commence in June as to Criminals. I have not seen the Law, but am told there are 18 districts—4 of wch. Richmond, Wms.burg, Petersburg & King & Queen Court House are Assigned to the Chancery Judges; some on the Sea Coast (I know not which) to those of the Admiralty, & to the rest the Judges of the General Court with the four new Judges are to allot themselves at pleasure. There is no Addition of Salary but 5d. a Mile for travelling, & 20/ a day during the Sessions in the district Courts. All licenced lawyers are admissible in these Courts, & the fee reduced to the County Court Standards at which the Gentn. who now attend the Superior Courts are very Clamourous.
My health has continued to mend ever since Midsummer, & I was Surprized to find that my fatigue at Richmond did not at all impede the progress. If I can rub through this Winter without a relapse, I shall hope to get Stout again. That you may long continue to enjoy health & every other felicity, is the cordial wish of Yr. very Affe. friend
Edmd Pendleton
